EXHIBIT 10.10

 

LOGO [g62635ex10_10.jpg]   

Mailing Address:

P.O. Box 8963

Wilmington, DE 19899-8963

866-518-8969    Fax: 866-247-1245

  

Directed Trust Agreement

Defined Contribution

                 

 

 

PRINCIPAL TRUST COMPANY DIRECTED TRUST AGREEMENT

This Trust Agreement is made by and between the undersigned Employer and
Delaware Charter Guarantee & Trust Company, a Delaware corporation conducting
business under the trade name of Principal Trust Company. The Employer has
adopted a Plan for the benefit of its employees. Any change in Plan name shall
not affect this Trust Agreement.

The Employer and the Trustee mutually agree as follows:

SECTION .01 – DEFINITIONS.

For the purposes of this Trust Agreement, capitalized terms in this Trust
Agreement shall have the meaning set out in this Section unless otherwise
clearly required by context.

“81-100 trust” shall mean the group trust that meets the requirements of Revenue
Ruling 81-100.

“Account” shall mean, with regard to each Participant, the portion of the Trust
Fund that is attributable to that Participant.

“Annuity Contract” shall mean an individual or group annuity contract issued by
an Insurer to the Trustee for the purpose of funding annuity benefits under the
Plan.

“Beneficiary” shall mean the person or persons named by a Participant to receive
any benefits under the Plan when the Participant dies.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contributions” shall mean the amounts that are (i) described in the Plan
Documents allowable as contributions to the Plan and (ii) forwarded to the
Trustee to be held and invested in the Trust as set forth herein.

“Employer” shall mean the employer identified in Exhibit A.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or the corresponding provisions of any successor law.

“Insurer” shall mean an insurance company that issues a policy or contract with
regard to the Plan and which policy or contract is held in the Trust in the
event that any such policy or contract is issued.

“Investment Manager” shall mean an investment manager, as defined in
Section 3(38) of ERISA, that has been retained to provide investment advice or
management with regard to the Plan. The Employer shall give the Trustee notice
of the identity of each Investment Manager and of any new or terminating
Investment Managers.

 

Page 1 of 14



--------------------------------------------------------------------------------

“Named Fiduciary” shall mean the person or other entity designated as such in
the Plan Documents. The Employer shall give the Trustee notice of the identity
of each Named Fiduciary and of any new or terminating Named Fiduciaries. The
Trustee shall not be designated as a Named Fiduciary and any attempt to do so
shall be void and of no effect.

“Participant” shall mean a participant in the Plan with respect to whom there is
an Account, as defined in this Trust Agreement. For the purposes of the
operation of this Trust only, the term Participant shall also include a person
who has an interest in the Trust as the result of an assignment under a
Qualified Domestic Relations Order (as defined ERISA Section206(d) and Code
Section414(p)).

“Plan” shall mean the employee pension benefit plan (as defined in ERISA
Section3 (2)(A)) identified in Exhibit A.

“Plan Administrator” shall mean the person or other entity designated as such in
the Plan Documents. The Employer shall give the Trustee notice of the identity
of the Plan Administrator and of any replacement of the Plan Administrator. The
Trustee shall not be designated as Plan Administrator and any attempt to do so
shall be void and of no effect.

“Plan Documents” shall mean the documents under which the Plan is established
and maintained.

“Plan Year” shall mean the plan year defined in the Plan Documents. The Employer
shall give the Trustee notice of such definition and any changes to it.

“Successor Trustee” shall mean a trustee appointed by the Employer under
Section.03 of this Trust Agreement to succeed the Trustee.

“Trust” shall mean the directed trust established as set forth in this document.

“Trust Fund” shall mean the Trust Fund described in Section.02.

“Trustee” shall mean Delaware Charter Guarantee & Trust Company, a Delaware
corporation conducting business under the trade name of Principal Trust Company.

SECTION .02 – THE TRUST AND TRUST FUND.

By signing this Trust Agreement, the Employer establishes the Trust to hold and
distribute the Trust Fund in accordance with the provisions of the Plan
Documents. Except to the extent that ERISA applies, the laws of the State of
Delaware shall govern, control, and determine all questions arising with respect
to a Trustee acting pursuant to the provisions of this Trust Agreement,
including the validity of its provisions. This Trust Agreement shall be
interpreted in a manner consistent with the intent to satisfy the relevant
provisions of state and federal laws including the Code and ERISA, if
applicable.

The Trust Fund consists of the assets held at any time, and from time to time,
by the Trustee under this Trust Agreement (including assets held by a group
trust that meets the requirements of Revenue Ruling 81-100 (an “81-100 trust”),
which may be maintained or administered by an Investment Manager, or assets held
by a custodian, transfer agent, broker/dealer, or other entity subject to a
proper arrangement with the Trustee) and shall consist of Contributions received
by the Trustee and all manner of investments, and the proceeds thereof,
attributable to those Contributions. The Trust Fund shall include only those
assets that the Trustee accepts and which are received by the Trustee. The Trust
Fund shall be valued at current fair market value as of the last day of the Plan
Year and, at the discretion of the Trustee, may be valued more frequently. The
valuation shall take into consideration investment earnings credited, expenses
charged, payments made, and changes in the values of the assets held in the
Trust Fund. The Account of a Participant shall be credited with its share of the
gains and losses of the Trust Fund. That part of a Participant’s Account
invested in a funding arrangement or other investment vehicle which establishes
an account or accounts for such Participant thereunder shall be credited with
the gains

 

Page 2 of 14



--------------------------------------------------------------------------------

or losses from such account or accounts. That part of a Participant’s Account
which is invested in other funding arrangements or other investment vehicles
shall be credited with a proportionate share of the gains or losses of such
investments. The share shall be determined by multiplying the gain or loss of
the investment by the ratio of (i) the part of the Participant’s Account
invested in such funding arrangement or other investment vehicle to (ii) the
total of the Trust Fund invested in such funding arrangement or other investment
vehicle.

The corpus or income of the Trust Fund shall not be used for, or diverted to,
purposes other than for the exclusive benefit of the Participants or their
Beneficiaries.

SECTION .03 – THE TRUSTEE.

The Trustee accepts appointment as Trustee by executing this Trust Agreement.

The Named Fiduciary may remove the Trustee upon thirty (30) days prior notice.
The Trustee may resign at any time upon thirty (30) days notice to the Named
Fiduciary, or, with the consent of the Named Fiduciary, the Trustee may resign
with less than thirty (30) days prior notice. Upon such removal or resignation
of the Trustee, the Named Fiduciary or the Employer shall appoint a Successor
Trustee who shall have the same powers and duties as those conferred upon the
Trustee hereunder. The Successor Trustee must accept such appointment in writing
for the appointment to become valid, at which point only will the Trustee’s
appointment as such be considered to have terminated and the Successor Trustee
shall become the Trustee under this Trust Agreement.

If the Successor Trustee fails to accept the appointment, or if the Named
Fiduciary or Employer fails to appoint a Successor Trustee within thirty
(30) days of the resignation or removal of the Trustee, then the Named Fiduciary
or Employer shall appoint the President, or such other officer of the Employer
who is eligible, Successor Trustee and such person shall be deemed to have filed
his or her acceptance of appointment as the Successor Trustee.

When appointment has been accepted, or deemed accepted, by a Successor Trustee,
the removed or resigning Trustee must assign, transfer, pay over, and deliver to
the Successor Trustee all of the Trust Fund, less any unpaid fees or expenses,
and such relevant records as the Trustee may possess. No Successor Trustee shall
be obliged to examine the accounts, records, and acts of any previous Trustee,
and such Successor Trustee in no way or manner shall be responsible for any
action or omission to act on the part of any previous Trustee.

The Named Fiduciary or Employer shall notify the Insurer of any change of
Trustee.

SECTION .04 – DUTIES OF THE TRUSTEE.

The Trustee shall accept Contributions forwarded to the Trustee to be held in
the Trust and shall hold the Trust Fund and administer it according to the
provisions of this agreement. The Trustee shall be a directed trustee with
respect to Contributions and has no duty to demand or require that Contributions
be made to the Trust, nor shall the Trustee be liable to determine the amount of
any Contributions to the Trust or the adequacy of such Contributions to meet or
discharge any liabilities of the Employer or the Plan. The Named Fiduciary
retains the responsibility for monitoring and collecting Contributions, unless
the Named Fiduciary has delegated this responsibility to an investment Manager.

The Plan Administrator administers the Plan. The Trustee is not responsible for
any aspect of the Plan’s administration. A Named Fiduciary may appoint an
Investment Manager to manage, including the power to acquire and dispose of, any
assets of the Plan. The Trustee is not responsible for any aspect of an
Investment Manager’s advice, control or management. The Trustee is not required
to look into any action taken by the Named Fiduciary, the Employer, the Plan
Administrator, the Investment Manager, or a Participant, and will be fully
protected in taking, permitting, or omitting any action on the basis of their

 

Page 3 of 14



--------------------------------------------------------------------------------

instructions or direction unless such direction is, in the Trustee’s opinion,
contrary to the terms of the Plan, the Code or ERISA. Any instructions, notice,
or direction by the Named Fiduciary, the Employer, the Plan Administrator, an
Investment Manager, or a Participant, given in accordance with the provisions of
the Plan Documents shall be given or made as described in this Trust Agreement;
any attempted instruction, direction, or notice made in any other format shall
be void and of no effect and the Trustee shall not act on such. The Employer
will indemnify the Trustee for any claims and costs the Trustee may incur in
acting according to the Trust provisions or upon instruction, direction, or
notice from the Named Fiduciary, the Employer, the Plan Administrator, an
Investment Manager, or a Participant.

In the event the Trustee becomes aware of material non-public information, the
Trustee reserves the right to inquire about the Named Fiduciary’s knowledge and
consideration of such information with respect to the directions the Trustee
received. The Trustee reserves the right to contact the Employer directly if
written confirmation to the Trustee’s inquiry is not received from the Named
Fiduciary within a reasonable period of time.

Notwithstanding any other provision of this Trust Agreement, the Trustee shall
discharge its duties hereunder solely in the interest of Participants and
beneficiaries and with the care, skill and diligence under the circumstances
then prevailing that a prudent person acting in a like capacity and familiar
with such matters would use in the conduct of an enterprise of a like character
and with like aims. The Trustee shall perform its duties in accordance with this
Trust Agreement. The Trustee shall not be responsible for any action or omission
of the Named Fiduciary, Employer or Investment Manager with respect to the
performance of the Trustee’s duties and obligations set forth in this Trust
Agreement and ERISA.

SECTION .05 – DIRECTED POWERS OF THE TRUSTEE.

The Trustee shall have the following powers with respect to the Trust Fund as
appropriate under this Trust Agreement and subject to direction or instruction
by the Named Fiduciary, the Employer, the Plan Administrator, an Investment
Manager, or a Participant, as appropriate under the Plan Documents. In no event
shall the Trustee be required to review such directions or instructions, except
as set forth in Section .04, and the Employer shall indemnify and protect the
Trustee from any claims and costs resulting from following such directions. The
Trustee shall have the power to:

 

a) receive and hold Contributions forwarded to it under this Trust Agreement and
to invest the Trust Fund in one or more of the following as directed by the
Named Fiduciary, the Employer, the Plan Administrator, an Investment Manager, or
a Participant:

 

  1) Annuity Contracts with the Insurer which provide for either guaranteed
benefits or the investment of Plan assets in one or more separate accounts
maintained by the Insurer, or both;

 

  2) Loans to Participants, provided such loans are duly authorized by the Plan
Documents and that such authorization meets the requirements of both ERISA and
the Code;

 

  3) 81-100 trust; provided, however, that as long as the Trustee holds any
units in an 81-100 trust hereunder, the instruments establishing and or amending
any such 81-100 trust shall be adopted and made part of this Trust as though
fully set forth herein;

 

  4) Custodial arrangements;

 

  5) Cash or other short-term investments including money market funds;

 

  6) Qualifying employer securities as defined in Code Section 409(l) and ERISA
Section 407(d)(5)(a);

 

  7) An insurance policy issued by an Insurer designated by the Employer;

 

Page 4 of 14



--------------------------------------------------------------------------------

  8) Exchange-traded debt and equity securities, mutual fund shares; and

 

  9) Such assets, securities, or investment options as may be necessary to
effectuate the purpose of this Trust.

 

b) sell, exchange, convey, transfer, or otherwise dispose of any property held
by it, by private contract or at public auction;

 

c) vote on all matters as directed by the Named Fiduciary, Investment Manager or
Participant pertaining to all securities and mutual fund shares held by the
Trustee directly (other than qualifying employer securities). The Trustee shall
vote any securities and mutual fund shares that may be held by it solely as
directed by the Named Fiduciary, Investment Manager or Participant in accordance
with this Trust Agreement. If the Trustee receives timely directions on how to
vote securities or mutual fund shares with regard to fewer than all of the
securities or mutual fund shares subject to the vote, the Trustee shall vote
such undirected securities or mutual fund shares in the same proportion as those
for which it has received timely direction. The Trustee shall be under no duty
to investigate any matter relating to a vote and shall have no power or
authority to vote other than as set forth in this Trust Agreement;

 

d) enter into an alternate arrangement (other than a self-directed brokerage
account), including an 81-100 trust, an ancillary trust or a custodial
arrangement to facilitate the investment of securities and mutual funds. If any
securities and mutual fund shares are held in such alternate arrangement, to
inform the trustee or custodian of such alternate arrangement of the voting
directions the Trustee has received with regard to securities or mutual fund
shares held in such alternate arrangement and to identify the securities or
mutual fund shares with respect to which the Trustee has received partial or no
direction or instruction. Those securities shall then be voted in accordance
with the documents governing the 81-100 trust, ancillary trust or custodial
arrangement. Nothing in this Trust Agreement shall be held as changing or
affecting such other trusts or agreements. The Trustee shall have no power or
authority to act otherwise than as set out in this paragraph with regard to
votes on the securities and mutual fund shares described in this paragraph;

 

e) vote and tender qualifying employer securities held hereunder in the manner
described in the Plan Documents, or if qualifying employer securities are held
in an ancillary trust to inform the trustee of the ancillary trust of the voting
directions the Trustee has received and to identify the qualifying employer
securities with respect to which the Trustee has received partial or no
direction or instruction;

 

f) vote and tender any securities and mutual fund shares held in a self-directed
brokerage account in the manner described in the Plan and any applicable
brokerage account agreements;

 

g) retain in cash or other short term investment vehicles/instruments such
amount as the Trustee considers advisable, and to deposit cash in any depository
selected by the Trustee, without liability for interest;

 

h) open such brokerage accounts with a broker/dealer on behalf of the Trust, as
may be necessary to effect transactions in securities held in the Trust Fund;
and

 

i) distribute from the Trust Fund benefit and expense payments provided such
payments are duly authorized by the Plan Documents and that such authorization
meets the requirements of both ERISA and the Code.

 

Page 5 of 14



--------------------------------------------------------------------------------

SECTION .06 – COMPLEMENTARY POWERS OF THE TRUSTEE.

In exercising its powers under Section .05 of this Trust Agreement and
discharging its duties generally under this Trust Agreement, the Trustee shall
have the following powers with respect to the Trust Fund:

 

a) to employ, and pay reasonable compensation to, agents, brokers,
broker/dealers, attorneys, accountants, custodians, ancillary trustees, outside
investment financial consultants, or other persons, whose advice or services the
Trustee may deem necessary in carrying out its duties and powers under this
Trust Agreement;

 

b) to make, execute, acknowledge, and deliver any instruments that may be
necessary to carry out the powers granted it, including custodial, 81-100 trust,
or ancillary trust agreements;

 

c) to consult with legal counsel, including the Employer’s counsel, with respect
to the meaning or construction of, or the Trustee’s obligations or duties under,
the Plan Documents and Trust, or with respect to any action or proceeding or any
question of law. The Trustee shall be fully protected with respect to any action
it takes in good faith pursuant to the advice of such counsel;

 

d) to enforce any right, obligation, or claim and, in its absolute discretion,
to protect in any way the interest of the Trust Fund and, if the Trustee
considers such action for the best interest of the Trust Fund, to abstain from
the enforcement of any right, obligation, or claim and to abandon any property
which it has held;

 

e) to institute, maintain, or defend any litigation necessary in connection with
the administration of the Trust, provided the Trustee shall be under no duty or
obligation to do so unless it shall be indemnified to its satisfaction against
all expenses and liabilities which it may sustain or be paid reasonable
compensation for its own extraordinary services in connection therewith;

 

f) to hold assets in the Trustee’s name or in the name of a nominee and to cause
assets to be held by such custodian, 81-100 or ancillary trustee, transfer
agent, broker, broker/dealer, or other party as appropriate to carrying out the
Trustee’s duties under this Trust Agreement;

 

g) to do all things necessary, in the Trustee’s judgment, for the proper
performance of the Trustee’s duties under this Trust Agreement;

 

h) to assume, until advised to the contrary, that the Trust is qualified under
Code Section 401(a);

 

i) to terminate the Plan’s participation in an 81-100 trust or custodial
arrangement if such trust or arrangement limits participation to qualified plans
and the Trustee learns of a determination by the Internal Revenue Service or a
court of competent jurisdiction that the Plan is no longer qualified or that
continued participation in the 81-100 trust or custodial arrangement would have
adverse tax consequences for the Plan; and

 

j) to make appropriate custodial arrangements with a benefits paying agent for
the payment of benefits under the Plan.

 

k) to require from the Employer, the Plan Administrator, or their authorized
representatives written representations and warranties that the Plan maintains
and follows established written procedures for identifying prohibited
transactions and seeking applicable exemptive relief.

 

l) to require written representations and warranties from the Named Fiduciary,
Investment Manager or their authorized representatives that no direction
provided by the Named Fiduciary, Investment Manager or their authorized
representatives will result in a non-exempt prohibited transaction under the
Code or ERISA.

 

Page 6 of 14



--------------------------------------------------------------------------------

SECTION .07 – EXPENSES.

The Trustee shall be reimbursed by the Employer for all expenses incurred by the
Trustee in exercising its powers and carrying out its duties under this Trust
Agreement and for such reasonable compensation for the Trustee as may be agreed
upon from time to time by the Employer and the Trustee. If, and to the extent,
the Employer does not timely pay such expenses and compensation, they shall be
paid from the Trust Fund, either as directed by the Named Fiduciary, the
Employer, the Plan Administrator, or Investment Manager, as appropriate in
accordance with the Plan Documents or pro rata with respect to each
Participant’s Account and, within the Participant’s Account, pro rata with
regard to the securities, mutual fund shares or other investments attributable
to that Participant’s Account including investments in 81-100 trusts, ancillary
trusts, or custodial arrangements. The Trustee may also pay other expenses of
the Plan, as directed by the Named Fiduciary, the Employer, the Plan
Administrator, or Investment Manager, as appropriate in accordance with the
Plan, from the Trust Fund in the same manner as described above. The Trustee is
hereby authorized to collect expenses and compensation as described above.

The Trustee may earn compensation in the form of short-term interest (“float”)
on things like uncashed distribution checks (from the date issued until the date
cashed). The Trustee may also earn “float” on Contributions, loan payments, and
other amounts awaiting investment, and on transfers or distributions involving
certain non-proprietary funds prior to processing. The “float” earns money
market rates. “Float” is not directly credited to plans for which the Trustee
provides services. Contributions and transfers are normally allocated and
invested the same day or as soon as possible afterwards, however, there are
certain situations where the allocation of these funds will take a longer period
of time. Distribution checks are normally mailed the day they are issued. The
timing of when checks are cashed is beyond the control of the Trustee.

The separate service agreement between the Employer and the Plan’s service
provider may include a provision that requires the service provider to correct
inadvertent errors that may occur in processing certain transactions. This
provision may allow the service provider to retain certain amounts as
compensation for its services and such amounts shall be considered an expense of
the Plan.

SECTION .08 – ACCOUNTING.

The Trustee or its designee shall maintain true and accurate records and
accounts reflecting all receipts and disbursements of the Trust Fund and
containing a description of all Trust Fund assets held hereunder. These records
will be open, at the Trustee’s regular place of business, to inspection and
audit by the Named Fiduciary, the Employer, the Plan Administrator, or the
Investment Manager at all reasonable times.

Writing (handwriting, typing, printing), photostating, photographing,
microfilming, magnetic impulse, mechanical, electrical or electric recording, or
other forms of data compilation shall be acceptable means of keeping records.

The Trustee or its designee shall file all reports, returns, and information
required to be filed by Trustees under the Code and regulations and rulings
issued under the Code.

The Trustee or its designee shall file with the Employer an accounting of its
transactions as soon as practical after the first day of each Plan Year or any
other date specified. Any such report or accounting is open to inspection by the
Named Fiduciary or a Participant for a period of sixty (60) days following the
date it is filed. At the end of the sixty-day period, the Trustee is released
and discharged as to any matters set forth in the report or Account, except with
respect to any act or omission as to which the Named Fiduciary, the Employer,
the Plan Administrator or a Participant has filed a written objection within the
sixty-day period.

 

Page 7 of 14



--------------------------------------------------------------------------------

In preparing its reports, the Trustee shall be permitted to rely upon, attach,
otherwise include, and deem accurate without the need for independent
verification, reports furnished to the Named Fiduciary, the Employer, Plan
Administrator, or Trustee by the Insurer, any Investment Manager, and any
investment fund or custodian.

SECTION .09 – AMENDMENT.

The Employer and the Trustee jointly reserve the right to amend this Trust
Agreement by written instrument executed by both parties at any time upon terms
mutually acceptable, and effective as agreed by the Employer and the Trustee.

The Trustee may amend this Trust Agreement (including any Exhibits) at any time
by written instrument, provided that such amendment is, in the Trustee’s
opinion, required by applicable law or regulations. Copies of the amended Trust
Agreement shall be sent to the Employer by the Trustee or its designee no less
than sixty (60) days prior to the effective date of such change set out in the
amended Trust Agreement (which shall be effective irrespective of when or
whether such copy is received by the Employer).

No amendment described in this Section .09 shall permit any part of the corpus
or income of the Trust Fund to be used for, or diverted to, purposes other than
for the exclusive benefit of Participants, retired Participants or their
Beneficiaries.

SECTION .10 – TERMINATION.

The Employer reserves the right to terminate this Trust Agreement by a written
instrument delivered to the Trustee. This Trust Agreement shall automatically
terminate upon the dissolution or liquidation of the Employer unless a successor
corporation or business organization agrees in writing to assume the obligations
of the Plan and this Trust.

Any Annuity Contract held in the Trust Fund at the time this Trust is terminated
shall be transferred to the Employer and the remainder of the assets of the
Trust Fund shall be transferred to the person or institution authorized in
writing by the Employer to receive such assets.

If the Employer does not direct the transfer of the remainder of the assets of
the Trust Fund to a person or institution authorized in writing by the Employer
to receive such assets or the Trustee is not informed of the identity of any
such person, the Trustee shall seek appointment of an appropriate recipient. The
Trustee shall be paid all expenses incurred in doing so.

In the event of the termination of the Trust Agreement on account of termination
of the Plan, the assets of the Trust Fund shall be applied as directed by Named
Fiduciary, the Employer, or the Plan Administrator, to provide the benefits
specified in the Plan upon termination of the Plan.

SECTION .11 – INSURER.

With regard to any portion of the assets of the Trust Fund consisting of Annuity
Contracts issued by an Insurer, such Insurer shall in no event be deemed to be a
party to this Trust or to be responsible for its validity. The obligations and
responsibilities of the Insurer shall be measured and determined solely by the
terms of the Annuity Contract and any insurance policy and it shall not be
required to do any act not provided in, or any act contrary to, the provisions
of such Annuity Contract and insurance policy.

The Insurer shall not be required to look into the terms of this Trust Agreement
or question any action of the Trustee, nor shall it be responsible to see that
any action of the Trustee is authorized. The Insurer shall act only upon the
direction of the Trustee and shall be fully discharged from any and all
liability for

 

Page 8 of 14



--------------------------------------------------------------------------------

any amount paid to the Trustee or paid in accordance with the direction of the
Trustee or for any change made, or action taken, upon such direction and shall
not be obligated to see that any money paid by it to the Trustee or to any
person shall be properly distributed or applied. Any instrument executed by the
Trustee may be treated as conclusive. The Insurer shall be without liability in
taking, permitting, or omitting any action on the faith of any such instrument
and shall incur no liability or responsibility for doing so.

Notices, proposed contract amendments, rate or fee changes, or other
communications regarding any Annuity Contracts that may be held hereunder will
be sent directly to either the Employer or the Trustee. The Trustee shall not
take any action with respect to any such notice, proposed amendment, change, or
other communication unless the Trustee receives appropriate written direction
from the Employer. Any rights of a contractholder under any such Annuity
Contract, including rights to discontinue, amend, or otherwise modify the
Annuity Contract shall be exercised only upon the specific written direction of
the Employer.

SECTION .12 – LIMITATION ON RIGHTS AND REMEDIES.

In any action or proceeding involving the Trust Fund, or the administration of
the Trust Fund, only the Trustee and the Employer shall be the necessary
parties. Unless otherwise ordered by the court entertaining jurisdiction
thereover, no other person having or claiming to have an interest in the Trust
Fund shall be entitled to any notice or service of process. Any final judgment
entered in such an action or proceeding shall be conclusive upon all persons
claiming under this Trust Agreement.

SECTION .13 – LIMITATION OF TRUSTEE’S LIABILITY.

 

a) Any direction, instruction, or notice to the Trustee by the Named Fiduciary,
the Employer, the Plan Administrator, the Investment Manager, the Insurer, or
other person pursuant to any of the provisions of this Trust shall be in writing
and delivered by regular mail, and shall be effective only upon actual receipt.
Any direction, instruction, or notice from the Trustee to the Named Fiduciary,
the Employer, the Plan Administrator, the Investment Manager, a Participant, the
Insurer, or other person pursuant to any of the provisions of this Trust shall
be considered effective when the Trustee mails it to the last address of the
intended recipient which is contained in the Trustee’s records. The Employer and
the Trustee may agree in writing that any such direction, instruction, or notice
may be given by alternative methods, including facsimile transmission,
telephone, or electronic transmission to any e-mail address, fax or telephone
number and shall, with regard to such alternate means of giving any such
direction, instruction, or notice, provide for the use of identifying numbers or
procedures that must be followed with regard to the giving of any such
direction, instruction, or notice. The Employer shall inform the Named
Fiduciary, the Plan Administrator, any Investment Manager and Participants of
such agreed upon alternative methods. The Trustee shall not be under any duty or
obligation to act on any notice, instruction, or direction received in a form
other than those agreed upon between the Named Fiduciary, the Employer, the Plan
Administrator, and the Trustee. The Trustee may absolutely rely upon any and all
such directions, instructions, or notices reasonably believed by it to be
genuine and shall be fully protected in acting in accordance therewith. The
Employer agrees to indemnify and hold the Trustee harmless against any loss,
cost, claim, damage, expense, and liability (including attorney’s fees) and
other costs it may incur in acting upon such notice, instructions, or
directions. Except for the Trustee’s own negligence, the Trustee shall incur no
liability for any act or failure to act pursuant to this Trust Agreement, unless
a higher standard of care is imposed by ERISA.

 

b) The Trustee is not liable for the acts or omissions of the Named Fiduciary,
the Employer, the Plan Administrator, the Investment Manager, or the Insurer,
nor is the Trustee under any obligation to invest or otherwise manage any asset
of the Plan which is subject to the management of a properly appointed
Investment Manager. A Named Fiduciary and any properly appointed Investment
Manager may execute a letter of agreement as a part of this Trust delineating
the duties, responsibilities, fee structure, and liabilities of the Investment
Manager with respect to any part of the Trust Fund under the control of the
Investment Manager.

 

Page 9 of 14



--------------------------------------------------------------------------------

c) The Trustee may assume that the Named Fiduciary, the Employer, the Plan
Administrator, the Investment Manager, and the Insurer are appropriately
discharging their duties under the Plan Documents and this Trust Agreement
unless and until it is notified to the contrary in writing by any person known
to the Trustee to be a Participant in the Plan, the Employer, or a governmental
agency with jurisdiction. In the event the Trustee receives said written notice,
then the Trustee shall take any actions it deems appropriate, including, if the
Trustee so desires, applying to a court of competent jurisdiction and/or Federal
regulatory authorities for guidance with respect to disposition of the Trust
Fund.

 

d) The Trustee shall have no responsibility for the management and control of
the Trust Fund beyond implementation of instructions, notice, or directions
received by the Trustee in accordance with this Trust Agreement, it being
contemplated that all Plan assets will be under the control or direction of the
Insurer or a properly appointed Investment Manager, or subject to Named
Fiduciary, Employer, Plan Administrator, or Participant direction. The Trustee
shall not be responsible for reviewing reports provided by the Insurer or any
Investment Manager. The Trustee will be under no duty of inquiry or review with
regard to any direction, instruction, or notice that it may receive in
accordance with this Trust Agreement except as set forth in Section .04.

 

e) The duties and responsibilities of the Trustee shall be limited to those set
forth in this Trust Agreement and nothing contained in this Trust Agreement
shall be deemed, either expressly or by implication, to impose any additional
duties, powers, or responsibilities on the Trustee.

SECTION .14 – SECTION 404(c) COMPLIANCE.

The Trustee shall have no duty or responsibility to review any aspect of the
Plan or its administration relating to compliance with ERISA Section 404(c).

SECTION .15 – MISCELLANEOUS.

 

a) To the extent permitted by law, no person shall be obliged to see to the
application of any money paid or property delivered to the Trustee, nor shall
any such person be required to take cognizance of the provisions of this Trust
Agreement. In general, each person dealing with the Trustee may act upon any
advice, request, or representation in writing by the Trustee, or the Trustee’s
duly authorized agent, and shall not be liable to any person in so doing.

 

b) The Trustee may require delivery to it a copy of any certificate, notice, or
other instrument or information believed by it to be necessary to perform its
duties hereunder and may rely and act upon the basis of any such certificate,
notice, instrument, or other information furnished to the Trustee which it
believes to be reliable and to have been signed, made, or presented by the
proper party or parties.

 

c) To the extent permitted by law, the Trustee shall not be responsible for any
act or omission of the Named Fiduciary, the Employer, the Plan Administrator, or
the Investment Manager. The Trustee shall be under no duty to inquire into any
rule, regulation, instruction, direction, or order purporting to have been
issued by the Named Fiduciary, the Employer, the Plan Administrator, or the
Investment Manager.

 

d) Notwithstanding anything else in this Trust Agreement, the Trustee has the
right, but not the obligation, to seek guidance from a court of competent
jurisdiction or Federal regulatory authorities with respect to the handling and
disposition of the Trust Fund.

 

Page 10 of 14



--------------------------------------------------------------------------------

e) No interest under this Trust may be alienated, anticipated, encumbered or
assigned, voluntarily or involuntarily and any such attempted assignment,
alienation, anticipation, or encumbrance shall be void and of no effect. Nothing
in this Trust Agreement, however, shall prevent an assignment or alienation that
the Plan Administrator advises the Trustee is necessary to fulfill the
requirements of a Qualified Domestic Relations Order, as defined in ERISA
Section 206(d) and Code Section 414(p).

 

f) Except as may be specifically permitted by the Plan Documents, under no
circumstances shall any asset held in the Trust Fund or any Contributions made
to the Trust ever revert to or be used or enjoyed by the Employer or used for
any other purpose than the funding or provision of benefits to eligible
Participants or their Beneficiaries or the satisfaction of other lawful
obligations of the Plan prior to the satisfaction of all liabilities under the
Plan. The Trustee shall be under no obligation to return any asset of the Trust
Fund to the Employer, unless the Trustee has received written certification from
the Employer that all Plan liabilities have been satisfied and that the Plan has
been terminated or written certification that the amount requested by the
Employer is the result of a bona fide mistake of fact described in ERISA
403(c)(2)(A)(i) and is in accord with the provisions of the Plan Documents. The
Trustee may rely completely on such written certification.

 

g) This Trust Agreement shall be interpreted in a manner consistent with the
requirements of Code Section 401(a), so that the Trust remains tax exempt under
Code Section 501. If the terms of this Trust Agreement conflict with relevant
terms of ERISA, the Code, or Delaware law, the requirements of those laws shall
be deemed to be part of this Trust Agreement and shall supersede any other
provision in this Trust Agreement that is to the contrary. This Trust Agreement
shall be construed as though jointly drafted by the Trustee and the Employer and
according to the fair intent of the language as a whole and not for or against
anyone. The term “including” shall be construed providing examples only and as
being without limitation.

 

h) Each individual signing this Trust Agreement represents and warrants that she
or he has, individually or in concert with the other persons signing this Trust
Agreement on behalf of the same entity, the authority to sign this Trust
Agreement and thereby bind that entity to the terms and conditions of this Trust
Agreement.

SECTION .16 – EMPLOYER’S REPRESENTATIONS AND WARRANTIES.

The Employer represents and warrants that:

 

a) The Named Fiduciary or Employer shall timely provide the Trustee with a copy
of any SEC 8-K filing and shall notify the Trustee of any bankruptcy filings,
formal civil or criminal charges filed against the Employer or directors by
federal or state regulators.

 

b) There are no existing 8-K filings, bankruptcy filings, or legal actions known
to the Named Fiduciary, Employer or Investment Manager other than those
disclosed to the Trustee and that no direction provided by the Named Fiduciary,
Employer or Investment Manager will result in a non-exempt prohibited
transaction under the Code or ERISA.

 

c) The Named Fiduciary and the Plan Administrator will maintain and follow
established written procedures for identifying prohibited transactions and
seeking applicable exemptive relief.

 

d) There are no plan documents or instruments that establish limits on the
investments in which the plan may invest that have not been provided to the
Trustee and that it or the Named Fiduciary will provide copies to the Trustee
within 15 days of any changes to the Plan’s documents that establish limits on
plan investments.

 

e) It will not object if the Trustee discloses material non-public information
to the Named Fiduciary or Employer.

 

Page 11 of 14



--------------------------------------------------------------------------------

SECTION .17 – EXECUTION.

This Trust Agreement may be executed in counterparts, each of which shall be
deemed an original.

SECTION .18 – WAIVER.

It is understood and agreed that no failure or delay to exercise, nor any single
or partial exercise of, any right, power, or privilege given or arising under
this Trust Agreement shall operate as a waiver of future rights to exercise any
such right, power, or privilege.

SECTION .19 – CHANGE IN PLAN TERMS.

Changes to the Plan Documents or the operation of the Plan shall not serve to
increase or decrease the responsibility, duties, or obligations of the Trustee
under this Trust Agreement. The Trustee and the Employer may negotiate and make
any changes to this Trust Agreement that appropriately reflect such changes.
Absent such negotiated changes, the Trustee shall be obligated to no more than
continued performance under this Trust Agreement as if the changes to the Plan
Documents had not occurred.

 

Page 12 of 14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Trust Agreement to be
effective as of the date both the Employer and the Trustee have signed this
Trust Agreement.

 

FOR THE EMPLOYER    Name of Employer:   

LKQ Corporation

   By:   

/S/ Walter P. Hanley

              (Signature)    Business Title:   

Senior Vice President

   Print Name:   

Walter P. Hanley

   Date:   

November 19, 2008

  

The undersigned hereby accepts appointment as Trustee hereunder and agrees to be
bound by the terms of this Trust Agreement.

ACCEPTANCE OF THE TRUSTEE

Delaware Charter Guarantee & Trust Company, a Delaware corporation conducting
business under the trade name of Principal Trust Company.

 

By:   

/s/ Carol L. Burns

          (Signature)    Business Title:   

S.V.P.

   Date:   

12/22/08

  

 

Page 13 of 14



--------------------------------------------------------------------------------

Exhibit A

 

Name of Employer:   

LKQ Corporation

Name of Plan:   

LKQ Corporation Employee’s Retirement Plan

 

Page 14 of 14